Citation Nr: 0419396	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) 
disability compensation benefits at the full-dollar rate for 
the period from July 25, 2001, through March 5, 2002.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active service with the Regular Philippine 
Army during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran is a United States citizen who had service 
with the military forces of the Government of the 
Commonwealth of the Philippines while in the service of the 
Armed Forces of the United States during World War II.  He 
has been in receipt of VA disability compensation payments 
since April 1997.  

2.  The record shows that the veteran was living within the 
United States until July 26, 2001, on which date he began 
travel outside the United States.  The veteran returned to 
the United States on March 6, 2002.  


CONCLUSION OF LAW

The criteria for payment of VA benefits at the full-dollar 
rate for the period from July 25, 2001, through March 5, 
2002, are not met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.42, 3.505 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), are relevant to issues arising 
under chapter 51 of title 38 of the United States Code.  As 
will be discussed below, this case involves interpretation of 
legal provisions.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where the law 
as mandated by statute, and not the evidence, is dispositive 
of the claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002).  Accordingly, the provisions of the VCAA do not 
apply in this case.  

Analysis

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits to such a Filipino veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S..  

In order to continue receiving benefits at the full-dollar 
rate under this section, a veteran must be physically present 
in the U.S. for at least 183 days of each calendar year in 
which he or she receives payments at the full-dollar rate, 
and may not be absent from the U.S. for more than 60 
consecutive days at a time.  However, if a veteran becomes 
eligible for full-dollar rate benefits on an initial basis, 
on or after July 1 of any calendar year, the 183-day rule 
will not apply during that calendar year.  VA will not 
consider a veteran to have been absent from the U.S. if he or 
she left and returned to the U.S. on the same date.  

A veteran receiving benefits at the full-dollar rate under 
this section must notify VA within 30 days of leaving the 
U.S. or within 30 days if he or she loses either his or her 
U.S. citizenship or lawful permanent resident alien status.  
When a veteran no longer meets the eligibility requirements 
of the first paragraph of this section, VA will reduce his or 
her payment to the rate of $0.50 for each dollar authorized 
under the law, effective on the date determined under §3.505.  
If such veteran regains his or her U.S. citizenship or lawful 
permanent resident alien status, VA will restore full-dollar 
rate benefits, effective the date the veteran meets the 
eligibility requirements in §3.42.  38 C.F.R. § 3.42(d).  

The effective date of discontinuance of compensation for 
Filipino veterans under §3.42 will be the earliest of the 
dates stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  If a veteran 
receiving benefits at the full-dollar rate under §3.42 is 
physically absent from the U.S. for a total of 183 days or 
more during any calendar year, VA will reduce compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 183rd day of absence from the U.S.  Further, 
if a veteran receiving benefits at the full-dollar rate under 
§3.42 is physically absent from the U.S. for more than 60 
consecutive days, VA will reduce his or her compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 61st day of the absence.  38 C.F.R. § 3.505.  

The record shows that, in February 2002, the RO wrote the 
veteran to advise him of the above change in the law that 
became effective on October 27, 2000.  The RO's letter 
explained that, effective from October 27, 2000, his monthly 
payment would be increased to the full-dollar rate.  The 
letter also listed the criteria for continuation of payment 
at that rate, as set forth above, and advised the veteran of 
his responsibility to keep VA informed of any changes in his 
address.  Finally, the RO asked the veteran to respond to 
questions regarding his United States citizenship status and 
his address and travel outside the United States during 2001.  

The veteran returned the RO's questionnaire in March 2002, 
stating that he was outside the United States from May 27, 
2001, until March 6, 2002.  He included a copy of pertinent 
pages from his United States passport that reflected the 
stated travel.  The passport also notes that he is a United 
States citizen.  

In March 2002, the RO wrote to the veteran to advise him 
that, from July 26, 2001, until March 6, 2002, his monthly 
entitlement was being reduced to the half-dollar rate.  The 
veteran appealed, noting that he had returned to the United 
States immediately after he received the RO's February 2002 
letter.  He argued, essentially, that the reduction of his 
monthly compensation payments to the half-dollar rate was 
unfair, as it was due solely to the RO's dilatoriness in 
notifying him of the October 2000 legislative change.  He 
argues that, had he known of the residency requirements, he 
would have arranged his travel plans accordingly so that he 
might receive payment at the full-dollar rate.  

The law and the regulations are clear concerning the criteria 
for payment of VA benefits at the full-dollar rate.  Because 
the record indicates that the veteran is a United States 
citizen who had the requisite service during World War II, 
and because the record shows that he was then living in the 
United States, the RO properly increased his monthly 
disability compensation payment to the full-dollar rate, 
beginning on the effective date of the legislative change.  
Then, on receipt of the requested information from the 
veteran, the RO properly reduced his payment to the half-
dollar rate, beginning on the 61st consecutive day of his 
travel outside the United States and resumed payment at the 
full-dollar rate, effective on the date of his return to the 
United States.  38 C.F.R. §§ 3.42(d), 3.505.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for entitlement to payment of his disability 
compensation benefits at the full-dollar rate for the period 
from July 25, 2001, through March 5, 2002, is denied.  

Although the appellant's essential argument is that the 
denial of his claim is inequitable, the Board is without 
authority to grant relief on this basis.  The Board is bound 
by the law made applicable to it by statute, regulations, and 
the precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been held that the authority to 
award equitable relief under § 503(a) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).  


ORDER

Payment of VA disability compensation benefits at the full-
dollar rate for the period from July 25, 2001, through March 
5, 2002, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



